Title: To George Washington from Jonathan Trumbull, Sr., 1 June 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir
                     Hartford 1st June 1782.
                  
                  This will be handed to you by Colo. Stevens, and Serves to
                     recomend him and his case to your Excellency’s favourable Notice—As no Flags
                     are granted here, refer him to Your determination—I am with every sentiment of
                     Esteem and Regard Your Excellency’s Most Obedient hble Servant
                  
                     Jonth; Trumbull
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Lebanon 1st of May. 1782
                     
                     as Colo. Samel Wells of Brattleboro and Colo. Samuel Stevens
                        of Charlstown are desirous of a permit to go into the City of New York to
                        Negotiate some Necessary buisness there, beg leave to inform Your Excellency
                        That Colo. Wells has a daughter with two Children in the City of New York
                        who went There in the fall of the Year 1780 in order to live with hir
                        Husband Mr Gale, who at that time was Suposed to be there, but as it —hapened
                        before she reached the City he sailed for the Southern States and for
                        upwards of a year past can git No intelligence what is becom of him by which
                        Meens Mrs Gale is destitute of any Meens of support and allmost of frinds
                        and undoubtedly has been obliged to contract considerable debts for hir
                        subsistance hitherto, which the Colo. suposes he Must some way settle before
                        he can be able to get hir and famely from thence. and as to Colo. Stevens
                        previous to the present Rupture with Brittan purchased large quantities of
                        Land on the Grants—within the limmits of what is Now called the State of
                        Vermont. under the New Hampshire title, but as the same lands fell under the
                        Jurisdiction of New York he was desierous of gitting a confirmation from
                        that Government, and in Negotiating of the affair was in the City in March
                        Next before the Lexenton Battle, at which time he came home leaveing all his
                        Securities and papers relateing to his lands in the City, expecting soon to
                        have returned to complete the buisness, but the unhappy War commencieng as it
                        did prevented his Going there Since and as the State of Vermont are Granting
                        of the Lands which they Suppose to be Vacant—is in danger at leste of grate
                        Trouble on that account if Not Wholly loseing his interest except he can git
                        his securities &c. from New York which he
                        supposes imposable, unless he can go in person. These Facts I have from such
                        information that I have Not the leste doubt of the Truthe of them
                           Sir With the highest esteem I have the honor to be
                        your Excellences Most Obedient Humble Sert
                     
                        Elisha Payne
                        
                     
                  
                  
               